EXHIBIT 10.67
InterDigital
2010 Compensation Program for Outside Directors

         
Annual Board Retainer:
  $ 40,000  
Chairman of the Board:
  $ 50,000  
Audit Committee Chair:
  $ 30,000  
All Other Committee Chairs:
  $ 10,000  
Audit Committee Retainer:
  $ 10,000  
All Other Committee Retainers:
  $ 5,000  
Initial Election RSU Award:
    4,000    RSUs (vesting in full one year from grant date) 
 
       
Annual RSU Award:
    4,000    RSUs (vesting in full one year from grant date) 

All cash payments and RSU grants shall be based on service for a full year; pro
rata payments and grants shall be made for service of less than one year. Cash
payments shall be made on a quarterly basis. Payment of the annual Board and all
committee retainers are subject to the director’s attendance at the regularly
scheduled quarterly meetings, as follows: 100% payment for participating in
person, 50% payment for participating telephonically, and no payment for not
participating.
Both cash payments and RSUs may be deferred. An election to defer must be made
in the calendar year preceding the year in which services are rendered and the
compensation is earned (i.e., elections to defer must be made by December 31 of
each year for the deferral to apply to the next year’s cash payments and/or RSU
award(s)).
Each initial election RSU award shall be granted on the date of the director’s
initial election to the Board. Annual RSU awards shall be granted on the date of
each Annual Meeting of Shareholders.
The terms of this program shall be periodically reviewed.
January 2010

